DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit”, “accepting unit” and “distribution unit” in claim 1 and “designating unit”, “receiving unit” and “display unit” in the claim 7. “storage unit” can be found in the figure 3 paragraph 10, 22, 31 and 38 in the specification. Examiner interpreted “storage unit” as a hardware equipped with a software to store the data. “Accepting unit” can be found in the figure 3 paragraph 10, 39-40, 43 and 59 in the specification. Examiner interpreted “Accepting unit” as a hardware equipped with a software to accept a distribution request. “Distribution unit” can be found in the figure 3 paragraph 10, 14, 31, 38-39, 45 and 59 in the specification. Examiner interpreted “distribution unit” as a hardware equipped with a software to performs distribution of the image data. “Designating unit” can be found in the figure 6 paragraph 16, 55-56 and 61 in the specification. Examiner interpreted “designating unit” as a hardware equipped with a software to designates the imaging position condition. “Receiving unit” can be found in the figure 3 paragraph 15-16, 32, 34, 48 and 59 in the specification. Examiner interpreted “receiving unit” as a hardware equipped with a software to receive the data.  “Display unit” can be found in the figures 1-2 and 6-7 paragraph 16, 20-21, 23, 54-55 and 60 in the specification. Examiner interpreted “display unit” as a hardware equipped with a software to display the image data.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by McBeth et al. US 20210097311.
Regarding claim 1, McBeth et al. disclose An image data distribution system comprising: a storage unit configured to store image data captured by an on-vehicle camera in association with imaging position information and imaging environment information (McBeth et al. US 20210097311 abstract; paragraph [0019]; [0023]-[0024]; [0027]-[0030]; [0036]-[0042]; [0047]; [0051]; figures 1-9; As another example, the client device and/or vehicular device may execute a live feed application or service that captures real-time images and videos of an external environment and transmits the captured content to one or more remote web servers or external data storage locations, such as server devices 116, 118, and/or 120. The client devices and/or vehicular device may be equipped with various cameras and sensors that are capable of capturing images and videos in real-time (par. 24).); an accepting unit configured to accept a distribution request in which an imaging position condition and an imaging environment condition are designated (McBeth et al. US 20210097311 abstract; paragraph [0019]; [0023]-[0024]; [0027]-[0030]; [0036]-[0042]; [0047]; [0051]; figures 1-9; Data collection engine 405 may be configured to collect account and device information, along with environmental information collected through various vehicular sensors and cameras, as described in FIG. 2……. Data collection engine 405 may have access to the information collected/stored and may collect or aggregate at least a portion of the collected/stored information. For example, candidate roadway items may be collected and stored by the data collection engine 405. Alternately, data collection engine 405 may interrogate, or otherwise solicit data from, one or more data sources comprising such information. For example, data collection engine 405 may have access to data in one or more external systems, such as vehicular systems, environmental data collection systems, user profiles or preference settings, authentication/authorization systems, device manifests, or the like. Data collection engine 405 may use a set of APIs or similar interfaces to communicate requests to, and receive response data from, such data sources. In at least one example, the data collection process of data collection engine 405 may be triggered according to a present schedule, in response to a specific user request to collect data, or in response to the satisfaction of one or more criteria (e.g., a vehicle alignment sensor records an abnormal reading due to impact with a pothole) (par. 37). According to the cited passages and figures, examiner construe the Data collection engine 405 is same as an accepting unit that obtain the environmental information collected through various vehicular sensors and camera as mention in the figure 2 like the camera capture environmental features and GPS unit for determining the position.); and a distribution unit configured to distribute the image data associated with the imaging position information satisfying the imaging position condition and the imaging environment information satisfying the imaging environment condition (McBeth et al. US 20210097311 abstract; paragraph [0019]; [0023]-[0024]; [0027]-[0030]; [0036]-[0042]; [0047]; [0051]; figures 1-9; Pattern recognizer 410 may be configured to identify and extract various physical features of the captured data of roadway items to create recognized patterns. In some aspects, the captured data may be in the form of a still image captured by high-resolution cameras or three-dimensional images created using one or more LiDAR sensors. Within these images, particular roadway items may be identified. In aspects, pattern recognizer 410 may have access to data collected by data collection engine 405. Pattern recognizer 410 may perform one or more processing operations on the collected data. The processing operations may include organizing the collected data into one or more groups (e.g., a features or objects vector) and/or sorting the data according to one or more criteria (e.g., physical features, weather data, vehicular information, etc.). The processing operations may additionally include separating certain physical features, such as separating the dimensions of a roadway item from the colors and/or texture of the roadway item. To extract these physical features and separate them accordingly, pattern recognizer 410 may utilize pixel recognition algorithms, object extraction techniques, and convolutional neural networks. In one aspect, pattern recognizer 410 may extract a structural deformity in the roadway from an optical image captured of the external vehicle environment, where the structural deformity may comprise the shape, outlines, dimensions, and textures of a pothole, among other visual data. In another aspect, pattern recognizer 410 may identify and extract color schemes and environment layouts from the collected data of data collection engine 405. In at least one example, the identified and extracted physical features may be accessible to data collection engine 405 during the data collection process described above. In yet further examples, the pattern recognizer 410 may be configured to aggregate the extracted features into a features vector that defines an established pattern. For example, pattern recognizer 410 may extract ten features from a particular pothole. Five of those features may be physical features, such as depth of the pothole below the roadway axis, the circumference of the pothole, the diameter of the pothole, whether the pothole is dry or contains water, etc. Five of those features may also be non-physical features, such as vehicular data, outside ambient air temperature, GPS location information, etc. For example, vehicular data may include sudden changes to a vehicle's gyroscope or axle angle due to structural deformities in the road, indicating the existence of a roadway hazard. In other aspects, vehicular data could comprise of sudden braking, indicating the existence of an upcoming roadway hazard. The combination of the ten physical and non-physical features may comprise a features vector that defines a recognized pattern. The recognized pattern may then be used to train a machine learning model (using a machine learning engine 415) that will be compared against newer roadway items that include potholes and other structural deformities. The comparison results may determine whether or not the newly received roadway items are roadway hazards (par. 38). According to the cited passages and figures, examiner construe the pattern recognizer 410 as a distribution unit that identify the environment and position of the vehicle via image data information collect in the data collection engine 405 that receive from the vehicle.).
Regarding claim 2, McBeth et al. disclose the image data distribution system according to claim 1, wherein the imaging environment condition is a condition relating to a timing at which imaging is performed (McBeth et al. US 20210097311 abstract; paragraph [0019]; [0023]-[0024]; [0027]-[0030]; [0036]-[0042]; [0047]; [0051]; figures 1-9; The client devices and/or vehicular device may be equipped with various cameras and sensors that are capable of capturing images and videos in real-time (par. 24). In some embodiments, one or more camera units can be attached to the top of vehicle 200, e.g., adjacent to sensor 204A. Cameras can also help detect objects or vehicles on roadway 206, or in some scenarios, the edge, end of lane, or a shoulder of roadway 206. Cameras can also capture environmental features during severe weather conditions such as fog, rain, and snow (par. 27).  FIG. 7 illustrates an example method for recognizing patterns in roadway conditions according to some embodiments of the disclosed technology……..Non-physical features may include but are not limited to ambient air temperature, weather forecasts, GPS location, roadway maintenance log information, timestamps of other identified roadway hazards in proximity, etc. (par. 51)).
Regarding claim 3, McBeth et al. disclose the image data distribution system according to claim 2, wherein: the imaging environment information is information on an event occurring around a vehicle equipped with the on-vehicle camera; and the imaging environment condition is a condition for designating the event (McBeth et al. US 20210097311 abstract; paragraph [0019]; [0023]-[0025]; [0027]-[0030]; [0036]-[0042]; [[047]; [0051]; figures 1-9; In some aspects, the data that is captured by the various cameras and sensors affixed to the client devices and vehicular device(s) may be provided to one or more machine-learning (ML) models……. The ML models may process the data to determine whether the data comprises a roadway hazard. Roadway hazard, as used herein, may refer to roadway deterioration (e.g., potholes), weather-related hazards (e.g., black ice), traffic hazards (e.g., malfunctioning traffic lights, crowded roadways), pedestrian hazards, bicycle hazards, roadway debris, and other similar roadway hazards (par. 25). In some embodiments, car 504B can communicate information about roadway hazard 525 to server 510 and/or car 504A. Car 504A can also communicate its geographical location, e.g., obtained using data collected from sensors coupled to car 504B. In some embodiments, server 510 can communicate information about the roadway hazard 525 to each vehicle or other vehicles on roadway 506 (par. 47).).
Regarding claim 4, McBeth et al. disclose the image data distribution system according to claim 1, wherein the imaging environment condition is a weather condition under which imaging is performed (McBeth et al. US 20210097311 abstract; paragraph [0019]; [0023]-[0025]; [0027]-[0030]; [0036]-[0042]; [[047]; [0051]; figures 1-9; In some aspects, the data that is captured by the various cameras and sensors affixed to the client devices and vehicular device(s) may be provided to one or more machine-learning (ML) models……. The ML models may process the data to determine whether the data comprises a roadway hazard. Roadway hazard, as used herein, may refer to roadway deterioration (e.g., potholes), weather-related hazards (e.g., black ice), traffic hazards (e.g., malfunctioning traffic lights, crowded roadways), pedestrian hazards, bicycle hazards, roadway debris, and other similar roadway hazards (par. 25). In some embodiments, car 504B can communicate information about roadway hazard 525 to server 510 and/or car 504A. Car 504A can also communicate its geographical location, e.g., obtained using data collected from sensors coupled to car 504B. In some embodiments, server 510 can communicate information about the roadway hazard 525 to each vehicle or other vehicles on roadway 506 (par. 47).).
Regarding claim 6, McBeth et al. disclose the image data distribution system according to claim 1, further comprising a receiving unit set to be communicable with a plurality of vehicles and configured to receive the image data captured by the on-vehicle camera of each vehicle, wherein the storage unit is configured to store the image data received by the receiving unit (McBeth et al. US 20210097311 abstract; paragraph [0019]; [0023]-[0024]; [0027]-[0030]; [0036]-[0042]; [0047]; [0051]; figures 1-9; According to the embodiments shown in FIG. 4, the disclosed system can include data collection engine 405, pattern recognizer 410, machine learning engine 415, map module 420, communications module 425, memory 430, and one or more processors 435. Memory 430 and processors(s) 435 are similar to memory 305 and processor(s) 310 discussed in connection with FIG. 3 (par. 36). Data collection engine 405 may be configured to collect account and device information, along with environmental information collected through various vehicular sensors and cameras, as described in FIG. 2……. Data collection engine 405 may have access to the information collected/stored and may collect or aggregate at least a portion of the collected/stored information. For example, candidate roadway items may be collected and stored by the data collection engine 405. Alternately, data collection engine 405 may interrogate, or otherwise solicit data from, one or more data sources comprising such information. For example, data collection engine 405 may have access to data in one or more external systems, such as vehicular systems, environmental data collection systems, user profiles or preference settings, authentication/authorization systems, device manifests, or the like. Data collection engine 405 may use a set of APIs or similar interfaces to communicate requests to, and receive response data from, such data sources. In at least one example, the data collection process of data collection engine 405 may be triggered according to a present schedule, in response to a specific user request to collect data, or in response to the satisfaction of one or more criteria (e.g., a vehicle alignment sensor records an abnormal reading due to impact with a pothole) (par. 37). According to the cited passages and figures, examiner construe the memory 430 for storing the data and the data collection engine 405 is same as an accepting unit that obtain the environmental information collected through various vehicular sensors and camera as mention in the figure 2 like the camera capture environmental features and GPS unit for determining the position.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McBeth et al. US 20210097311 in view of Wang US 20050088544.
Regarding claim 5, McBeth et al. teach all the limitation in the claim 1.
McBeth et al. do not explicitly teach the image data distribution system according to claim 1, further comprising an editing unit configured to perform editing for time reduction or time extension on the image data, wherein the distribution unit is configured to distribute the edited image data.
Wang teaches the image data distribution system according to claim 1, further comprising an editing unit configured to perform editing for time reduction or time extension on the image data, wherein the distribution unit is configured to distribute the edited image data (Wang US 20050088544 paragraph [0019]; [0022]-[0025]; [0029]-[0031]; [0033]; figures 1-5; Because the composite output 321 is transmitted to the second editing unit 5 in a compressed file format, the transmission time can be reduced while maintaining an acceptable level of picture quality (par. 30). In this embodiment, the second editing unit 5 includes a program editor 51 and a data storage 52. The second editing unit 5 can be implemented using a personal computer, or a server with large processing and storage capacity. The program editor 51 can be used to edit the composite output 321, such as through known non-linear editing techniques, and insert scrolling captions and other special effects into the composite output 321, thereby resulting in an edited output 531 that is subsequently stored in the data storage 52 (par. 31). The broadcasting unit 6 is used to broadcast the edited output 531 stored in the data storage 52 to subscribers (par. 33). According to the cited passages and figures, examiner construe the editing unit 5 edit the image data by compressing the file data for reducing transmission time. The result of edit data will transmit to the broadcasting unit 6 is same as distribute the edited image data.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine McBeth et al. and Wang by comprising the teaching of Wang into the system of McBeth et al.. The motivation to combine these arts is to provide editing unit from Wang reference into McBeth et al. reference so the file data can be compress via editing unit for reduce the transmission time.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. US 20040125126 in view of McBeth et al. US 20210097311.
Regarding claim 7, Egawa et al. teach An image data display terminal comprising and a display unit configured to display the received image data (Egawa et al. US 20040125126 paragraph [0038]-[0040]; [0044]-[0047]; [0058]; [0063]; [0077]-[0079]; [0091]-[0092]; [0108]; figures 1-2; The distribution server 1, the browsing client 2, the editing client 3 and the management client 4 execute a program in accordance with the present invention by using computer hardware, and may perform predetermined processing. For the browsing client 2, the editing client 3 and the management client 4, display devices 21, 31 and 41 are respectively provided that are constituted by personal computers having a content browsing function and a mail transmission/reception function (par. 40). Therefore, as will be described later, when the browsing client 2 receives content that includes the video data 12, the slide data 13 and the representative frame data 7, the browsing client 2 reproduces and displays the video images on the display device 12, and also, at predetermined times, synchronously reproduces and displays the slide images and the representative frame images (par. 58).).
Egawa et al. do not explicitly teach a designating unit configured to designate imaging position condition and imaging environment condition; a receiving unit configured to receive image data captured by an on-vehicle camera and associated with imaging position information satisfying the imaging position condition and imaging environment information satisfying the imaging environment condition.
McBeth et al. teach a designating unit configured to designate imaging position condition and imaging environment condition; a receiving unit configured to receive image data captured by an on-vehicle camera and associated with imaging position information satisfying the imaging position condition and imaging environment information satisfying the imaging environment condition (McBeth et al. US 20210097311 abstract; paragraph [0019]; [0023]-[0024]; [0027]-[0030]; [0036]-[0042]; [0047]; [0051]; figures 1-9; According to the embodiments shown in FIG. 4, the disclosed system can include data collection engine 405, pattern recognizer 410, machine learning engine 415, map module 420, communications module 425, memory 430, and one or more processors 435. Memory 430 and processors(s) 435 are similar to memory 305 and processor(s) 310 discussed in connection with FIG. 3 (par. 36). Data collection engine 405 may be configured to collect account and device information, along with environmental information collected through various vehicular sensors and cameras, as described in FIG. 2……. Data collection engine 405 may have access to the information collected/stored and may collect or aggregate at least a portion of the collected/stored information. For example, candidate roadway items may be collected and stored by the data collection engine 405. Alternately, data collection engine 405 may interrogate, or otherwise solicit data from, one or more data sources comprising such information. For example, data collection engine 405 may have access to data in one or more external systems, such as vehicular systems, environmental data collection systems, user profiles or preference settings, authentication/authorization systems, device manifests, or the like. Data collection engine 405 may use a set of APIs or similar interfaces to communicate requests to, and receive response data from, such data sources. In at least one example, the data collection process of data collection engine 405 may be triggered according to a present schedule, in response to a specific user request to collect data, or in response to the satisfaction of one or more criteria (e.g., a vehicle alignment sensor records an abnormal reading due to impact with a pothole) (par. 37). According to the cited passages and figures, examiner construe the Data collection engine 405 is same as a receiving unit that obtain the environmental information collected through various vehicular sensors and camera as mention in the figure 2 like the camera capture environmental features and GPS unit for determining the position. Memory unit 430 is same as a designate location to store the image data.).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Egawa et al. and McBeth et al. by comprising the teaching of McBeth et al. into the system of Egawa et al.. The motivation to combine these arts is to provide a collecting unit from McBeth et al. reference into Egawa et al. reference so the unit can receive the image data that capture from the vehicle and display the data on the display device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683